
	
		III
		112th CONGRESS
		1st Session
		S. RES. 188
		IN THE SENATE OF THE UNITED STATES
		
			May 18, 2011
			Mr. Kirk submitted the
			 following resolution; which was referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		RESOLUTION
		Opposing State bailouts by the Federal
		  Government.
	
	
		Whereas each State of the Union is a sovereign entity with
			 a constitution and authority to issue sovereign debt;
		Whereas the legislature of each State of the Union has the
			 authority to reduce spending or raise taxes to pay the obligations to which the
			 State has committed itself;
		Whereas the officials of each State of the Union have the
			 legal obligation to fully disclose the financial condition of the State to
			 investors who purchase the debt of such State;
		Whereas Congress has rejected prior requests from State
			 creditors for payment of defaulted State debt; and
		Whereas during the financial crisis in 1842, the Senate
			 requested that the Secretary of State report any negotiations with State
			 creditors to assume or guaranty State debts, to ensure that no promises of
			 Federal Government support were proffered: Now, therefore, be it
		
	
		That—
			(1)the Federal
			 Government should take no action to redeem, assume, or guarantee State debt;
			 and
			(2)the Secretary of
			 the Treasury should report to Congress negotiations to engage in actions that
			 would result in an outlay of Federal funds on behalf of creditors to a
			 State.
			
